Exhibit 10.3




BABCOCK & WILCOX ENTERPRISES, INC.
REGISTRATION RIGHTS AGREEMENT
THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made as of April 30,
2019 among Babcock & Wilcox Enterprises, Inc., a Delaware corporation (the
“Company”), each of the investors listed on the signature pages hereto under the
caption “Investors” (collectively, the “Investors”) and each other Person who
executes a Joinder as an “Other Holder” (collectively, the “Other Holders”).
Except as otherwise specified herein, all capitalized terms used in this
Agreement are defined in Exhibit A attached hereto.
In consideration of the mutual covenants contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties to this Agreement hereby agree as follows:

Section 1    Demand Registrations.
(a)Requests for Registration. Subject to the limitations set forth herein, at
any time on or after the closing of the Rights Offering and from time to time
thereafter, an Investor may request registration under the Securities Act of all
or any portion of their Registrable Securities on Form S-1 or any similar
long-form registration (“Long-Form Registrations”) or on Form S-3 or any similar
short-form registration (“Short-Form Registrations”), if available (any such
requested registration, a “Demand Registration”). An Investor may request that
any Demand Registration that is also a Short-Form Registration be made pursuant
to Rule 415 under the Securities Act (a “Shelf Registration”) and (if the
Company is a WKSI at the time any such request is submitted to the Company or
will become one by the time of the filing of such Shelf Registration) that such
Shelf Registration be an automatic shelf registration statement (as defined in
Rule 405 under the Securities Act) (an “Automatic Shelf Registration
Statement”). Each request for a Demand Registration must specify the approximate
number or dollar value of Registrable Securities requested to be registered by
the requesting Holders and (if known) the intended method of distribution.
Subject to the limitations set forth in Section 1(f)(i), the Investors will be
entitled to request an unlimited number of Demand Registrations in which the
Company will pay all Registration Expenses, whether or not any such
registrations is consummated.
(b)Notice to Other Holders. Within ten (10) days after receipt of any such
request, the Company will give written notice of the Demand Registration to all
other Holders and, subject to the terms of Section 1(e), will include in such
Demand Registration (and in all related registrations and qualifications under
state blue sky laws and in any related underwriting) all Registrable Securities
with respect to which the Company has received written requests for inclusion
therein within ten (10) days after the receipt of the Company’s notice; provided
that, with the consent of the Majority Holders, the Company may instead provide
notice of the Demand Registration to all other Holders within three (3) business
days following the non-confidential filing of the registration statement with
respect to the Demand Registration so long as such registration statement is not
an Automatic Shelf Registration Statement.




--------------------------------------------------------------------------------




(c)Form of Registrations. Demand Registrations will be Short-Form Registrations
whenever the Company is permitted to use any applicable short form. The Company
will use its reasonable best efforts to make Short-Form Registrations available
for the sale of Registrable Securities.
(d)    Shelf Registrations.
(i)Subject to the limitations set forth herein, at any time on or after the
closing of the Rights Offering and from time to time thereafter, for so long as
a registration statement for a Shelf Registration (a “Shelf Registration
Statement”) is and remains effective, the Investors will have the right at any
time or from time to time to elect to sell pursuant to an offering (including an
Underwritten Public Offering) Registrable Securities available for sale pursuant
to such registration statement (“Shelf Registrable Securities”). An Investor may
elect to sell Registrable Securities pursuant to an Underwritten Public Offering
by delivering to the Company a written notice (a “Shelf Offering Notice”)
specifying the number of Shelf Registrable Securities that the holders desire to
sell pursuant to such Underwritten Public Offering (the “Shelf Offering”). As
promptly as practicable, but in no event later than three (3) business days
after receipt of a Shelf Offering Notice, the Company will give written notice
of such Shelf Offering Notice to all other Holders of Shelf Registrable
Securities that have been identified as selling stockholders in such Shelf
Registration Statement or are otherwise permitted to sell in such Shelf Offering
if the names of selling stockholders have been omitted from the Shelf
Registration Statement. The Company, subject to Section 1(e) and Section 7, will
include in such Shelf Offering all Shelf Registrable Securities with respect to
which the Company has received written requests for inclusion (which request
will specify the maximum number of Shelf Registrable Securities intended to be
disposed of by such Holder) within seven (7) days after the receipt of the Shelf
Offering Notice. The Company will, as expeditiously as possible (and in any
event within twenty (20) days after the receipt of a Shelf Offering Notice), but
subject to Section 1(e), use its reasonable best efforts to facilitate such
Shelf Offering.
(ii)Subject to the limitations set forth herein, if an Investor wishes to engage
in an underwritten block trade or bought deal off of a Shelf Registration
Statement (either through filing an Automatic Shelf Registration Statement or
through a take-down from an already existing Shelf Registration Statement)
(each, an “Underwritten Block Trade”), then notwithstanding the time periods set
forth in Section 1(d)(i), such Investor will notify the Company of the
Underwritten Block Trade not less than three (3) business days prior to the day
such offering is first anticipated to commence. The Company will promptly notify
the other Investors and, if requested by the Majority Participating Holders, the
Company will also promptly notify any Other Holders of such Underwritten Block
Trade and such notified Holders (each, a “Potential Block Participant”) may
elect whether or not to participate no later than the next business day (unless
a longer period is agreed to by the Majority Participating Holders and the
Company), and the Company will as expeditiously as possible use its commercially
reasonable efforts to facilitate such Underwritten Block Trade (which may close
as early as two (2) business days after the date it commences); provided further
that, notwithstanding the provisions of Section 1(d)(i), no Holder (other than
Holders of


2

--------------------------------------------------------------------------------




Investor Registrable Securities) will be permitted to participate in an
Underwritten Block Trade without the consent of the Majority Participating
Holders. Any Potential Block Participant’s request to participate in an
Underwritten Block Trade shall be binding on the Potential Block Participant.
(iii)Subject to the terms and conditions of this Agreement, all determinations
as to the timing, manner and price of any Shelf Offering contemplated by this
Section 1(d) shall be determined by the Majority Participating Holders, and the
Company shall use its reasonable best efforts to cause any Shelf Offering to
occur as promptly as practicable.
(e)    Priority on Demand Registrations and Shelf Offerings. The Company will
not include in any Underwritten Block Trade any securities which are not
Registrable Securities without the prior written consent of the Majority
Participating Holders. If a Demand Registration or a Shelf Offering is an
Underwritten Public Offering (other than an Underwritten Block Trade) and the
managing underwriters advise the Company in writing that in their opinion the
number of Registrable Securities and other securities requested to be included
in such offering exceeds the number of Registrable Securities and other
securities, which can be sold therein without adversely affecting the
marketability, proposed offering price, timing or method of distribution of the
offering, then the Company will include in such offering: (i) first, the number
of Investor Registrable Securities requested to be included which, in the
opinion of such underwriters, can be sold, without any such adverse effect, pro
rata among the respective Investors on the basis of the number of Investor
Registrable Securities owned by each such Investor; (ii) second, the number of
Registrable Securities requested to be included by the Other Holders which, in
the opinion of such underwriters, can be sold, without any such adverse effect,
pro rata among the respective Other Holders on the basis of the number of
Registrable Securities owned by each such Other Holder; and (iii) third, any
other securities to be included which, in the opinion of the underwriters, can
be sold without any such adverse effect.
(f)    Restrictions on Demand Registration and Shelf Offerings.
(i)Notwithstanding anything contained herein to the contrary, (A) the Investors
will only be entitled to deliver four (4) requests for Demand Registrations
(other than Shelf Registrations) and Underwritten Public Offerings conducted
from a Shelf Registration Statement within any twelve (12) month period,
provided that a registration shall not count as a Demand Registration or an
Underwritten Public Offerings conducted from a Shelf Registration Statement
unless and until any participating Investors are able to register and sell at
least 75% of the Investor Registrable Securities offered by each of them in such
Demand Registration or Underwritten Public Offering, and (B) no Investor shall
be entitled to request a Demand Registration or Underwritten Public Offering (i)
within seventy-five (75) days after the effective date of any prior Demand
Registration or the pricing date of any Underwritten Public Offering or (ii)
when the Company is diligently pursuing a Demand Registration or an Underwritten
Public Offering.
(ii)The Company may postpone, for up to 75 days from the date of the request
(the “Suspension Period”), the filing or the effectiveness of a registration
statement for a Demand Registration or suspend the use of a prospectus that is
part of a Shelf Registration


3

--------------------------------------------------------------------------------




Statement (and therefore suspend sales of the Shelf Registrable Securities) by
providing written notice to the Holders if the Company determines that the offer
or sale of Registrable Securities would reasonably be expected to have a
material adverse effect on any proposal or plan by the Company or any Subsidiary
to engage in any material acquisition of assets or stock (other than in the
ordinary course of business) or any material merger, consolidation, tender
offer, recapitalization, reorganization, financing or other transaction
involving the Company and upon advice of counsel, the sale of Registrable
Securities pursuant to the registration statement would require disclosure of
material non-public information not otherwise required to be disclosed under
applicable law, and (x) the Company has a bona fide business purpose for
preserving the confidentiality of such transaction, (y) disclosure would have a
material adverse effect on the Company or the Company’s ability to consummate
such transaction, or (z) such transaction renders the Company unable to comply
with SEC requirements, in each case under circumstances that would make it
impractical or inadvisable to cause the registration statement (or such filings)
to become effective or to promptly amend or supplement the registration
statement on a post-effective basis, as applicable. The Company may delay or
suspend the effectiveness of a Demand Registration or Shelf Registration
Statement pursuant to this Section 1(f)(i) for no more than 90 days in any
twelve (12)-month period (for avoidance of doubt, in addition to the Company’s
rights and obligations under Section 4(a)(vi)).
(iii)In the case of an event that causes the Company to suspend the use of a
Shelf Registration Statement as set forth in paragraph (f)(ii) above or pursuant
to Section 4(a)(vi) (a “Suspension Event”), the Company will give a notice to
the Holders whose Registrable Securities are registered pursuant to such Shelf
Registration Statement (a “Suspension Notice”) to suspend sales of the
Registrable Securities and such notice must state generally the basis for the
notice and that such suspension will continue only for so long as the Suspension
Event or its effect is continuing. Each Holder agrees not to effect any sales of
its Registrable Securities pursuant to such Shelf Registration Statement (or
such filings) at any time after it has received a Suspension Notice from the
Company and prior to receipt of an End of Suspension Notice. A Holder may
recommence effecting sales of the Registrable Securities pursuant to the Shelf
Registration Statement (or such filings) following further written notice to
such effect (an “End of Suspension Notice”) from the Company, which End of
Suspension Notice will be given by the Company to the Holders promptly following
the conclusion of any Suspension Event.
(g)    Termination. Notwithstanding the foregoing, the Company shall not be
obligated to make any registration pursuant to this Agreement, keep any such
Registration Statement effective, or to permit Registrable Securities to be
registered, offered or sold under any Registration Statement, in each case with
regard to any Holder, at any time on or after the first date that such Holder no
longer beneficially owns Registrable Securities.
(h)    Selection of Underwriters. The Majority Participating Holders will have
the right to select the investment banker(s) and manager(s) to administer any
Underwritten Public Offering in connection with a Demand Registration or Shelf
Offering, subject (other than in the case of an


4

--------------------------------------------------------------------------------




Underwritten Block Trade) to the Company’s consent which will not be
unreasonably withheld, conditioned or delayed.
(i)    Other Registration Rights. Except as provided in this Agreement, the
Company will not grant to any Person(s) the right to request the Company or any
Subsidiary to register any equity securities of the Company or any Subsidiary,
or any securities convertible or exchangeable into or exercisable for such
securities, with terms more favorable than those set forth herein or granting
equal or greater priority, without the prior written consent of the Majority
Holders.
(j)    Revocation of Demand Notice or Shelf Offering Notice.  At any time prior
to the effective date of the registration statement relating to a Demand
Registration or the “pricing” of any offering relating to a Shelf Offering
Notice, the Majority Participating Holders may revoke such notice of a Demand
Registration or Shelf Offering Notice on behalf of all Holders participating in
such Demand Registration or Shelf Offering without liability to such Holders, in
each case by providing written notice to the Company.
(k)    Confidentiality. Each Holder agrees to treat as confidential the receipt
of any notice hereunder (including notice of a Demand Registration, a Shelf
Offering Notice and a Suspension Notice) and the information contained therein,
and not to disclose or use the information contained in any such notice (or the
existence thereof) without the prior written consent of the Company until such
time as the information contained therein is or becomes available to the public
generally (other than as a result of disclosure by such Holder in breach of the
terms of this Agreement).

Section 2    Piggyback Registrations.
(a)    Right to Piggyback. Whenever the Company proposes to register any of its
equity securities under the Securities Act (including primary and secondary
registrations), at any time on or after the closing of the Rights Offering and
from time to time thereafter, other than pursuant to an Excluded Registration (a
“Piggyback Registration”), the Company will give prompt written notice to all
Holders of its intention to effect such Piggyback Registration and, subject to
the terms of Section 2(b) and Section 2(c), will include in such Piggyback
Registration (and in all related registrations or qualifications under blue sky
laws and in any related underwriting) all Registrable Securities with respect to
which the Company has received written requests for inclusion therein within
seven (7) days after delivery of the Company’s notice; provided that the Company
shall not be required to provide such notice or include any Registrable
Securities in such registration if no Investor elects to include any Investor
Registrable Securities in such registration, unless the Majority Holders
otherwise consent in writing.
(b)    Priority on Primary Registrations. If a Piggyback Registration is an
underwritten primary registration on behalf of the Company, and the managing
underwriters advise the Company in writing that in their opinion the number of
securities requested to be included in such registration exceeds the number
which can be sold in such offering without adversely affecting the
marketability, proposed offering price, timing or method of distribution of the
offering, the Company will include in such registration (i) first, the
securities the Company proposes to sell, (ii) second, the Investor Registrable
Securities requested to be included in such registration which, in the opinion
of the underwriters, can be sold without any such adverse effect, pro rata among
the Investors on the basis


5

--------------------------------------------------------------------------------




of the number of Investor Registrable Securities owned by each such Investor,
(iii) third, the Registrable Securities requested to be included in such
registration by Other Holders which, in the opinion of the underwriters, can be
sold without any such adverse effect, pro rata among the Other Holders on the
basis of the number of Registrable Securities owned by each such Other Holder,
and (iv) fourth, other securities requested to be included in such registration
which, in the opinion of the underwriters, can be sold without any such adverse
effect.
(c)    Priority on Secondary Registrations. If a Piggyback Registration is an
underwritten secondary registration on behalf of holders of the Company’s equity
securities (other than the Investors), and the managing underwriters advise the
Company in writing that in their opinion the number of securities requested to
be included in such registration exceeds the number which can be sold in such
offering without adversely affecting the marketability, proposed offering price,
timing or method of distribution of the offering, the Company will include in
such registration (i) first, the securities requested to be included therein by
the holders requesting such registration which, in the opinion of the
underwriters, can be sold without any such adverse effect, (ii) second, the
Registrable Securities requested to be included in such registration, pro rata
among the Holders on the basis of the number of Registrable Securities owned by
each such Holder which, in the opinion of the underwriters, can be sold without
any such adverse effect, and (iii) third, other securities requested to be
included in such registration which, in the opinion of the underwriters, can be
sold without any such adverse effect.
(d)    Right to Terminate Registration. The Company will have the right to
terminate or withdraw any registration initiated by it under this Section 2,
whether or not any holder of Registrable Securities has elected to include
securities in such registration.
(e)    Selection of Underwriters. The Company shall have the right to select the
investment banker(s) or manager(s) to administer any Underwritten Public
Offering pursuant to a Piggyback Registration, subject (in the case where any
Investor is participating in such Piggyback Registration) to the consent of the
Majority Participating Holders which will not be unreasonably withheld,
conditioned or delayed.

Section 3    Lock-Up Agreements.
(a)    Stockholder Lock-Up Agreements. In connection with any Underwritten
Public Offering, each Holder will enter into any lock-up, holdback or similar
agreements requested by the underwriter(s) managing such offering, in each case
with such modifications and exceptions as may be approved by the Majority
Participating Holders. Without limiting the generality of the foregoing, each
Holder hereby agrees that in connection with any Demand Registration, Shelf
Offering or Piggyback Registration that is an Underwritten Public Offering, not
to (i) offer, sell, contract to sell, pledge or otherwise dispose of (including
sales pursuant to Rule 144), directly or indirectly, any equity securities of
the Company (including equity securities of the Company that may be deemed to be
owned beneficially by such Holder in accordance with the rules and regulations
of the SEC) (collectively, “Securities”), or any securities, options or rights
convertible into or exchangeable or exercisable for Securities (collectively,
“Other Securities”), (ii) enter into a transaction which would have the same
effect as described in clause (i) above, (iii) enter into any swap, hedge or
other arrangement that transfers, in whole or in part, any of the economic
consequences or ownership of


6

--------------------------------------------------------------------------------




any Securities or Other Securities, whether such transaction is to be settled by
delivery of such Securities or Other Securities, in cash or otherwise (each of
(i), (ii) and (iii) above, a “Sale Transaction”), or (iv) publicly disclose the
intention to enter into any Sale Transaction, commencing on the date on which
the Company gives notice to the Holders that a preliminary prospectus has been
circulated for such Underwritten Public Offering or the “pricing” of such
offering and continuing to the date that is 90 days following the date of the
final prospectus in the case of any Underwritten Public Offering (each such
period, or such shorter period as agreed to by the managing underwriters, a
“Holdback Period”), in each case with such modifications and exceptions as may
be approved by the Majority Participating Holders. The Company may impose
stop-transfer instructions with respect to any Securities or Other Securities
subject to the restrictions set forth in this Section 3 until the end of such
Holdback Period.
(b)    Company Holdback Agreement. In connection with any Underwritten Public
Offering, the Company will enter into a customary lockup or market stand-off
agreement (either through a separate agreement or as part of any underwriting
agreement executed by the Company for such Underwritten Public Offering) to the
extent requested by the investment banker(s) or manager(s) administering such
offering.

Section 4    Registration Procedures.
(a)    Company Obligations. Whenever the holders of Registrable Securities have
requested that any Registrable Securities be registered pursuant to this
Agreement or have initiated a Shelf Offering, the Company will use its
reasonable best efforts to effect the registration and the sale of such
Registrable Securities in accordance with the intended method of disposition
thereof, and pursuant thereto the Company will as expeditiously as possible:
(i)     prepare and file with (or submit confidentially to) the SEC a
registration statement, and all amendments and supplements thereto and related
prospectuses, with respect to such Registrable Securities and use its reasonable
best efforts to cause such registration statement to become effective, all in
accordance with the Securities Act and all applicable rules and regulations
promulgated thereunder (provided that before filing or confidentially submitting
a registration statement or prospectus or any amendments or supplements thereto,
the Company will furnish to the counsel selected by the Majority Participating
Holders copies of all such documents proposed to be filed or submitted a
reasonable period of time prior to such filing or submission and consider in
good faith any timely provided comments by such counsel);
(ii)     notify each Holder of (A) the issuance by the SEC of any stop order
suspending the effectiveness of any registration statement or the initiation of
any proceedings for that purpose, (B) the receipt by the Company or its counsel
of any notification with respect to the suspension of the qualification of the
Registrable Securities for sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose, and (C) the effectiveness of
each registration statement filed hereunder;
(iii)     prepare and file with the SEC such amendments and supplements to such
registration statement and the prospectus used in connection therewith as may be
necessary


7

--------------------------------------------------------------------------------




to keep such registration statement effective for a period ending when all of
the securities covered by such registration statement have been disposed of in
accordance with the intended methods of distribution by the sellers thereof set
forth in such registration statement (but not in any event before the expiration
of any longer period required under the Securities Act or, if such registration
statement relates to an Underwritten Public Offering, such longer period as in
the opinion of counsel for the underwriters a prospectus is required by law to
be delivered in connection with sale of Registrable Securities by an underwriter
or dealer) and comply with the provisions of the Securities Act with respect to
the disposition of all securities covered by such registration statement during
such period in accordance with the intended methods of disposition by the
sellers thereof set forth in such registration statement;
(iv)     furnish, without charge, to each seller of Registrable Securities
thereunder and each underwriter, if any, such number of copies of such
registration statement, each amendment and supplement thereto, the prospectus
included in such registration statement (including each preliminary prospectus)
(in each case including all exhibits and documents incorporated by reference
therein), each amendment and supplement thereto, and each Free Writing
Prospectus prepared in connection with any such offer or sale as such seller or
underwriter, if any, may reasonably request in order to facilitate the
disposition of the Registrable Securities owned by such seller (the Company
hereby consenting to the use in accordance with all applicable laws of each such
registration statement, each such amendment and supplement thereto, and each
such prospectus (or preliminary prospectus or supplement thereto) or Free
Writing Prospectus by each such seller of Registrable Securities and the
underwriters, if any, in connection with the offering and sale of the
Registrable Securities covered by such registration statement or prospectus);
(v)     use its commercially reasonable efforts to register or qualify such
Registrable Securities under such other securities or blue sky laws of such
jurisdictions as any seller reasonably requests and do any and all other acts
and things which may be reasonably necessary or advisable to enable such seller
to consummate the disposition in such jurisdictions of the Registrable
Securities owned by such seller (provided that the Company will not be required
to (A) qualify generally to do business in any jurisdiction where it would not
otherwise be required to qualify but for this subparagraph or (B) consent to
general service of process in any such jurisdiction or (C) subject itself to
taxation in any such jurisdiction);
(vi)     notify in writing each seller of such Registrable Securities
(A) promptly after it receives notice thereof, of the date and time when such
registration statement and each post-effective amendment thereto has become
effective or a prospectus or supplement to any prospectus relating to a
registration statement has been filed and when any registration or qualification
has become effective under a state securities or blue sky law or any exemption
thereunder has been obtained, (B) promptly after receipt thereof, of any request
by the SEC for the amendment or supplementing of such registration statement or
prospectus or for additional information, (C) at any time when a prospectus
relating thereto is required to be delivered under the Securities Act, of the
happening of any event or of any information or circumstances as a result of
which the prospectus included in such registration statement


8

--------------------------------------------------------------------------------




contains an untrue statement of a material fact or omits any fact necessary to
make the statements therein not misleading, and, subject to Section 1(f), if
required by applicable law or to the extent requested by the Majority
Participating Holders, the Company will use its best efforts to promptly prepare
and file a supplement or amendment to such prospectus so that, as thereafter
delivered to the purchasers of such Registrable Securities, such prospectus will
not contain an untrue statement of a material fact or omit to state any fact
necessary to make the statements therein not misleading and (D) if at any time
the representations and warranties contemplated by any underwriting agreement,
securities sale agreement, or other similar agreement, relating to the offering
shall cease to be true and correct;
(vii)     use commercially reasonable efforts to (A) cause all such Registrable
Securities to be listed on each securities exchange on which similar securities
issued by the Company are then listed, and (B) comply (and continue to comply)
with the requirements of any securities exchange organization applicable to the
Company, including all corporate governance requirements;
(viii)     use commercially reasonable efforts to provide a transfer agent and
registrar for all such Registrable Securities not later than the effective date
of such registration statement;
(ix)     enter into and perform such customary agreements (including, as
applicable, underwriting agreements in customary form) and take all such other
customary actions as the holders of a majority of the Registrable Securities
being sold or the underwriters, if any, reasonably request in order to expedite
or facilitate the disposition of such Registrable Securities (including, in
connection with any Underwritten Public Offering, participating in “road shows,”
investor presentations, marketing events and other selling efforts as reasonably
requested and upon reasonable advance notice to the Company’s management);
(x)     make available for inspection (subject to customary confidentiality
obligations) by any seller of Registrable Securities, any underwriter
participating in any disposition or sale pursuant to such registration statement
and any attorney, accountant or other agent retained by any such seller or
underwriter, all customary financial and other records, pertinent corporate and
business documents and properties of the Company as will be necessary to enable
them to exercise their due diligence responsibility, and cause the Company’s
officers, directors, employees, agents, representatives and independent
accountants to supply all customary information reasonably requested by any such
seller, underwriter, attorney, accountant or agent in connection with such
registration statement and the disposition of such Registrable Securities
pursuant thereto;
(xi)     take all reasonable actions to ensure that any Free-Writing Prospectus
utilized in connection with any Demand Registration or Piggyback Registration or
Shelf Offering hereunder complies in all material respects with the Securities
Act, is filed in accordance with the Securities Act to the extent required
thereby, is retained in accordance with the Securities Act to the extent
required thereby and, when taken together with the related prospectus,
prospectus supplement and related documents, will not contain any untrue


9

--------------------------------------------------------------------------------




statement of a material fact or omit to state a material fact necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading;
(xii)     otherwise use its reasonable best efforts to comply with all
applicable rules and regulations of the SEC, and make available to its security
holders, as soon as reasonably practicable, an earnings statement covering the
period of at least twelve (12) months beginning with the first day of the
Company’s first full calendar quarter after the effective date of the
registration statement, which earnings statement will satisfy the provisions of
Section 11(a) of the Securities Act and Rule 158 thereunder;
(xiii)     permit any Holder which, in its sole and exclusive judgment, might be
deemed to be an underwriter or a controlling person of the Company to provide
language for insertion therein, in form and substance satisfactory to the
Company, which in the reasonable judgment of such Holder and its counsel should
be included to address such Holder’s potential status as an underwriter or
controlling person, as applicable,;
(xiv)     use reasonable best efforts to prevent the issuance of any stop order
suspending the effectiveness of a registration statement, or the issuance of any
order suspending or preventing the use of any related prospectus or suspending
the qualification of any Common Stock included in such registration statement
for sale in any jurisdiction, and, in the event any such order is issued, use
reasonable best efforts to promptly obtain the withdrawal of such order;
(xv)     use its reasonable best efforts to cause such Registrable Securities
covered by such registration statement to be registered with or approved by such
other governmental agencies or authorities as may be necessary to enable the
sellers thereof to consummate the disposition of such Registrable Securities;
(xvi)     cooperate with the Holders covered by the registration statement and
the managing underwriter or agent, if any, to facilitate the timely preparation
and delivery of certificates (not bearing any restrictive legends) representing
securities to be sold under the registration statement, or the removal of any
restrictive legends associated with any account at which such securities are
held, and enable such securities to be in such denominations and registered in
such names as the managing underwriter, or agent, if any, or such Holders may
request;
(xvii)     if requested by any managing underwriter in any Underwritten Public
Offering, include in any prospectus or prospectus supplement updated financial
or business information for the Company's most recent period or current
quarterly period (including estimated results or ranges of results) if required
for purposes of marketing the offering in the view of the managing underwriter;
(xviii) take no direct or indirect action prohibited by Regulation M under the
Exchange Act;


10

--------------------------------------------------------------------------------




(xix) (A) cooperate with each Holder covered by the registration statement and
each underwriter or agent participating in the disposition of such Registrable
Securities and their respective counsel in connection with the preparation and
filing of any applications, notices, registrations and responses to requests for
additional information with FINRA and any national securities exchange on which
the shares of Common Stock are or are to be listed, and (B) to the extent
required by the rules and regulations of FINRA, retain a Qualified Independent
Underwriter acceptable to the managing underwriter;
(xx) in the case of any Underwritten Public Offering, use its commercially
reasonable efforts to obtain, and deliver to the underwriter(s), in the manner
and to the extent provided for in the applicable underwriting agreement, one or
more cold comfort letters from the Company’s independent public accountants in
customary form and covering such matters of the type customarily covered by cold
comfort letters;
(xxi) use its commercially reasonable efforts to provide a legal opinion of the
Company’s outside counsel, (i) dated the effective date of such registration
statement addressed to the Company addressing the validity of the Registrable
Securities being offered thereby, and (ii) on the date that such Registrable
Securities are delivered to the underwriters for sale in connection with a
Demand Registration or Shelf Offering, if such securities are being sold through
underwriters, (A) one or more legal opinions of the Company’s outside counsel,
dated such date, in form and substance as customarily given to underwriters in
an underwritten public offering and (B) one or more “negative assurances
letters” of the Company’s outside counsel, dated such date, in form and
substance as is customarily given to underwriters in an underwritten public
offering addressed to the underwriters, if any;
(xxii) use its commercially reasonable efforts to deliver customary certificates
executed by authorized officers of the Company as may be requested by any Holder
or any underwriter of such Registrable Securities;
(xxiii) if the Company files an Automatic Shelf Registration Statement covering
any Registrable Securities, use its reasonable best efforts to remain a WKSI
(and not become an ineligible issuer (as defined in Rule 405 under the
Securities Act)) during the period during which such Automatic Shelf
Registration Statement is required to remain effective;
(xxiv) if the Company does not pay the filing fee covering the Registrable
Securities at the time an Automatic Shelf Registration Statement is filed, pay
such fee at such time or times as the Registrable Securities are to be sold; and
(xxv) if the Automatic Shelf Registration Statement has been outstanding for at
least three (3) years, at the end of the third year, refile a new Automatic
Shelf Registration Statement covering the Registrable Securities, and, if at any
time when the Company is required to re-evaluate its WKSI status the Company
determines that it is not a WKSI, use its reasonable best efforts to refile the
Shelf Registration Statement on Form S-3 and keep such registration statement
effective during the period during which such registration statement is required
to be kept effective.


11

--------------------------------------------------------------------------------




(b)    Automatic Shelf Registration Statements. If the Company files any
Automatic Shelf Registration Statement for the benefit of the holders of any of
its securities other than the Holders, and the Holders of Investor Registrable
Securities do not request that their Registrable Securities be included in such
Shelf Registration Statement, the Company agrees that, at the request of the
Majority Holders, it will include in such Automatic Shelf Registration Statement
such disclosures as may be required by Rule 430B in order to ensure that the
Holders of Investor Registrable Securities may be added to such Shelf
Registration Statement at a later time through the filing of a prospectus
supplement rather than a post-effective amendment. If the Company has filed any
Automatic Shelf Registration Statement for the benefit of the holders of any of
its securities other than the Holders, the Company shall, at the request of the
Majority Holders, file any post-effective amendments necessary to include
therein all disclosure and language necessary to ensure that the holders of
Registrable Securities may be added to such Shelf Registration Statement.
(c)    Additional Information. The Company may require each seller of
Registrable Securities as to which any registration is being effected to furnish
the Company such information regarding such seller and the distribution of such
securities as the Company may from time to time reasonably request in writing,
as a condition to such seller’s participation in such registration.
(d)    In-Kind Distributions. If an Investor (and/or any of their Affiliates)
seek to effectuate an in-kind distribution of all or part of their Registrable
Securities to their respective direct or indirect equityholders, the Company
will, subject to any applicable lock-ups, reasonably cooperate with the
foregoing Persons to facilitate such in-kind distribution in the manner
reasonably requested and consistent with the Company’s obligations under the
Securities Act.
(e)    Suspended Distributions. Each Person participating in a registration
hereunder agrees that, upon receipt of any notice from the Company of the
happening of any event of the kind described in Section 4(a)(vi), such Person
will immediately discontinue the disposition of its Registrable Securities
pursuant to the registration statement until such Person’s receipt of the copies
of a supplemented or amended prospectus as contemplated by Section 4(a)(vi).
(f)    Other. To the extent that any of the Investors is or may be deemed to be
an “underwriter” of Registrable Securities pursuant to any SEC comments or
policies based on the written advice of outside counsel, the Company agrees that
(i) the indemnification and contribution provisions contained in Section 6 shall
be applicable to the benefit of such Investor in their role as an underwriter or
deemed underwriter in addition to their capacity as a holder and (ii) such
Investor shall be entitled to conduct the due diligence which they would
normally conduct in connection with an offering of securities registered under
the Securities Act, including without limitation receipt of customary opinions
and comfort letters addressed to such Investor.

Section 5    Registration Expenses.
Except as expressly provided herein, all reasonable and documented out-of-pocket
expenses incurred by the Company or any Investor in connection with the
performance of or compliance with this Agreement and/or in connection with any
Demand Registration, Piggyback Registration or Shelf Offering, whether or not
the same shall become effective, shall be paid by the Company, including, (i)
all registration and filing fees, and any other fees and expenses associated


12

--------------------------------------------------------------------------------




with filings required to be made with the SEC or FINRA, (ii) all fees and
expenses in connection with compliance with any securities or “blue sky” laws,
(iii) all printing, duplicating, word processing, messenger, telephone,
facsimile and delivery expenses (including expenses of printing certificates for
the Registrable Securities in a form eligible for deposit with The Depository
Trust Company or other depositary and of printing prospectuses and Company Free
Writing Prospectuses), (iv) all fees and disbursements of counsel for the
Company and of all independent certified public accountants of the Company
(including the expenses of any special audit and cold comfort letters required
by or incident to such performance), (v) all fees and expenses incurred in
connection with the listing of the Registrable Securities on any securities
exchange on which similar securities of the Company are then listed (or on which
exchange the Registrable Securities are proposed to be listed), (vi) all
reasonable and documented fees and disbursements of one legal counsel for
selling Holders selected by the Majority Participating Holders together with any
necessary local counsel as may be required by any of the Investors, (vii) any
fees and disbursements of underwriters customarily paid by issuers of
securities, (vii) all fees and expenses of any special experts or other Persons
retained by the Company in connection with any Registration, (ix) all of the
Company’s internal expenses (including all salaries and expenses of its officers
and employees performing legal or accounting duties) and (x) all expenses
related to the “road-show” for any Underwritten Public Offering, including all
travel, meals and lodging. All such expenses are referred to herein as
“Registration Expenses.” The Company shall not be required to pay, and each
Person that sells securities pursuant to a Demand Registration, Shelf Offering
or Piggyback Registration hereunder will bear and pay, all underwriting
discounts and commissions applicable to the Registrable Securities sold for such
Person’s account and all transfer taxes (if any) attributable to the sale of
Registrable Securities.

Section 6    Indemnification and Contribution.
(a)    By the Company. The Company will indemnify and hold harmless, to the
fullest extent permitted by law and without limitation as to time, each Holder,
such Holder’s officers, directors employees, agents, fiduciaries, stockholders,
partners, members, affiliates, consultants and representatives, and any
successors and assigns thereof, and each Person who controls such Holder (within
the meaning of the Securities Act) (the “Indemnified Parties”) against all
losses, claims, actions, damages, liabilities and expenses (including with
respect to actions or proceedings, whether commenced or threatened, and
including reasonable attorney fees and expenses) (collectively, “Losses”) caused
by, resulting from, arising out of, based upon or related to any of the
following (each, a “Violation”) by the Company: (i) any untrue or alleged untrue
statement of material fact contained in (A) any registration statement,
prospectus, preliminary prospectus or Free‑Writing Prospectus, or any amendment
thereof or supplement thereto or (B) any application or other document or
communication (in this Section 6, collectively called an “application”)


13

--------------------------------------------------------------------------------




executed by or on behalf of the Company or based upon written information
furnished by or on behalf of the Company filed in any jurisdiction in order to
qualify any securities covered by such registration under the “blue sky” or
securities laws thereof, (ii) any omission or alleged omission of a material
fact required to be stated therein or necessary to make the statements therein
not misleading or (iii) any violation or alleged violation by the Company of the
Securities Act or any other similar federal or state securities laws or any rule
or regulation promulgated thereunder applicable to the Company and relating to
action or inaction required of the Company in connection with any such
registration, qualification or compliance. In addition, the Company will
reimburse such Indemnified Party for any legal or any other reasonable and
documented out-of-pocket expenses reasonably incurred by them in connection with
investigating or defending any such Losses. Notwithstanding the foregoing, the
Company will not be liable and not required to indemnify and hold harmless in
any such case to the extent that any such Losses result from, arise out of, are
based upon, or relate to an untrue statement, or omission, made in such
registration statement, any such prospectus, preliminary prospectus or
Free‑Writing Prospectus or any amendment or supplement thereto, or in any
application, in reliance upon, and in conformity with, written information
prepared and furnished in writing to the Company by any such Indemnified Party
expressly for use therein or by any such Indemnified Party’s failure to deliver
a copy of the registration statement or prospectus or any amendments or
supplements thereto after the Company has furnished each such Indemnified Party
with a sufficient number of copies of the same. In connection with an
Underwritten Public Offering, the Company will indemnify such underwriters,
their officers and directors, and each Person who controls such underwriters
(within the meaning of the Securities Act) to the extent agreed to in the
underwriting agreement executed in connection with such Underwritten Public
Offering. Such indemnity and reimbursement of expenses shall remain in full
force and effect regardless of any investigation made by or on behalf of such
Indemnified Party and shall survive the transfer of such securities by such
seller.
(b)    By Holders. In connection with any registration statement in which a
Holder is participating, each such Holder will furnish to the Company in writing
such information and affidavits as the Company reasonably requests for use in
connection with any such registration statement or prospectus and, to the extent
permitted by law, will indemnify the Company, its officers, directors,
employees, agents and representatives, and each Person who controls the Company
(within the meaning of the Securities Act) against any Losses resulting from any
untrue statement of material fact contained in the registration statement,
prospectus or preliminary prospectus or any amendment thereof or supplement
thereto or any omission of a material fact required to be stated therein or
necessary to make the statements therein not misleading, but only to the extent
that such untrue statement or omission is contained in any information or
affidavit so furnished in writing by such Holder expressly for use therein;
provided that the obligation to indemnify will be individual, not joint and
several, for each Holder and will be limited to the net amount of proceeds
received by such Holder from the sale of Registrable Securities pursuant to such
registration statement.
(c)    Claim Procedure. Any Person entitled to indemnification hereunder will
(i) give prompt written notice to the indemnifying party of any claim with
respect to which it seeks indemnification (provided that the failure to give
prompt notice will impair any Person’s right to indemnification hereunder only
to the extent such failure has prejudiced the indemnifying party) and (ii)
unless in such indemnified party’s reasonable judgment a conflict of interest
between such


14

--------------------------------------------------------------------------------




indemnified and indemnifying parties may exist with respect to such claim,
permit such indemnifying party to assume the defense of such claim with counsel
reasonably satisfactory to the indemnified party. If such defense is assumed,
the indemnifying party will not be subject to any liability for any settlement
made by the indemnified party without its consent (but such consent will not be
unreasonably withheld, conditioned or delayed). An indemnifying party who is not
entitled to, or elects not to, assume the defense of a claim will not be
obligated to pay the fees and expenses of more than one counsel for all parties
indemnified by such indemnifying party with respect to such claim, unless in the
reasonable judgment of any indemnified party based on advice of counsel a
conflict of interest may exist between such indemnified party and any other of
such indemnified parties with respect to such claim. In such instance, the
conflicted indemnified parties will have a right to retain one separate counsel,
chosen by the Majority Holders, at the expense of the indemnifying party.
(d)    Contribution. If the indemnification provided for in this Section 6 is
held by a court of competent jurisdiction to be unavailable to, or is
insufficient to hold harmless, an indemnified party or is otherwise
unenforceable with respect to any Loss referred to herein, then such
indemnifying party will contribute to the amounts paid or payable by such
indemnified party as a result of such Loss, (i) in such proportion as is
appropriate to reflect the relative fault of the indemnifying party on the one
hand and of the indemnified party on the other hand in connection with the
statements or omissions which resulted in such Loss as well as any other
relevant equitable considerations or (ii) if the allocation provided by clause
(i) of this Section 6(d) is not permitted by applicable law, then in such
proportion as is appropriate to reflect not only such relative fault but also
the relative benefit of the Company on the one hand and of the sellers of
Registrable Securities and any other sellers participating in the registration
statement on the other in connection with the statement or omissions which
resulted in such Losses, as well as any other relevant equitable considerations;
provided that the maximum amount of liability in respect of such contribution
will be limited, in the case of each seller of Registrable Securities, to an
amount equal to the net proceeds actually received by such seller from the sale
of Registrable Securities effected pursuant to such registration. The relative
fault of the indemnifying party and of the indemnified party will be determined
by reference to, among other things, whether the untrue (or, as applicable
alleged) untrue statement of a material fact or the omission to state a material
fact relates to information supplied by the indemnifying party or by the
indemnified party and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The parties hereto agree that it would not be just or equitable if the
contribution pursuant to this Section 6(d) were to be determined by pro rata
allocation or by any other method of allocation that does not take into account
such equitable considerations. The amount paid or payable by an indemnified
party as a result of the Losses referred to herein will be deemed to include any
legal or other expenses reasonably incurred by such indemnified party in
connection with investigating or defending against any action or claim which is
the subject hereof. No person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) will be entitled to contribution
from any Person who is not guilty of such fraudulent misrepresentation.
(e)    Release. No indemnifying party will, except with the consent of the
indemnified party, consent to the entry of any judgment or enter into any
settlement that does not include as an


15

--------------------------------------------------------------------------------




unconditional term thereof giving by the claimant or plaintiff to such
indemnified party of a release from all liability in respect to such claim or
litigation.
(f)    Non-exclusive Remedy; Survival. The indemnification and contribution
provided for under this Agreement will be in addition to any other rights to
indemnification or contribution that any indemnified party may have pursuant to
law or contract (and the Company and its Subsidiaries shall be considered the
indemnitors of first resort in all such circumstances to which this Section 6
applies) and will remain in full force and effect regardless of any
investigation made by or on behalf of the indemnified party or any officer,
director or controlling Person of such indemnified party and will survive the
transfer of Registrable Securities and the termination or expiration of this
Agreement.

Section 7    Cooperation with Underwritten Public Offerings. No Person may
participate in any underwritten registration hereunder unless such Person (i)
agrees to sell such Person’s securities on the basis provided in any
underwriting arrangements approved by the Person or Persons entitled hereunder
to approve such arrangements (including, without limitation, pursuant to the
terms of any over-allotment or “green shoe” option requested by the
underwriters; provided that no Holder will be required to sell more than the
number of Registrable Securities such Holder has requested to include in such
registration) and (ii) completes, executes and delivers all questionnaires,
powers of attorney, stock powers, custody agreements, indemnities, underwriting
agreements and other documents and agreements required under the terms of such
underwriting arrangements or as may be reasonably requested by the Company and
the lead managing underwriter(s). To the extent that any such agreement is
entered into pursuant to, and consistent with, Section 1, Section 4, and/or this
Section 7, the respective rights and obligations created under such agreement
will supersede the respective rights and obligations of the Holders, the Company
and the underwriters created thereby with respect to such registration.

Section 8    Subsidiary Public Offering. If, after an initial Public Offering of
the common equity securities of one of its Subsidiaries, the Company distributes
securities of such Subsidiary to its equityholders, then the rights and
obligations of the Company pursuant to this Agreement will apply, mutatis
mutandis, to such Subsidiary, and the Company will cause such Subsidiary to
comply with such Subsidiary’s obligations under this Agreement as if it were the
Company hereunder.

Section 9    Joinder; Additional Parties; Transfer of Registrable Securities.
(a)    Joinder. The Company may from time to time (with the prior written
consent of the Majority Holders) permit any Person who acquires Common Stock (or
rights to acquire Common Stock) to become a party to this Agreement and to be
entitled to and be bound by all of the rights and obligations as a Holder by
obtaining an executed joinder to this Agreement from such Person in the form of
Exhibit B attached hereto (a “Joinder”). Upon the execution and delivery of a
Joinder by such Person, the Common Stock held by such Person shall become the
category of Registrable Securities (i.e. Investor or Other Registrable
Securities), and such Person shall be deemed the category of Holder (i.e.
Investor or Other Holder), in each case as set forth on the signature page to
such Joinder. No Person who acquires Common Stock (or rights to acquire Common
Stock) shall have any rights under this Agreement until a Joinder has been
executed by such Person and the Company.


16

--------------------------------------------------------------------------------




(b)    Restrictions on Transfers. Prior to transferring any Registrable
Securities to any Person (including by operation of law), the transferring
Holder must first cause the prospective transferee to execute and deliver to the
Company a Joinder, except that such consent and Joinder shall not be required in
the case of (i) a transfer to the Company, (ii) a Public Offering, (iii) a sale
pursuant to Rule 144 and/or (iv) a transfer in connection with a sale of the
Company. Any transfer or attempted transfer of Registrable Securities in
violation of any provision of this Agreement will be void, and the Company will
not record such transfer on its books or treat any purported transferee of such
Registrable Securities as the owner thereof for any purpose (but the Company
will be entitled to enforce against such Person the obligations hereunder).
Notwithstanding anything herein to the contrary, the Company shall have no
obligation to execute a Joinder treating any Person as an Investor or any
Registrable Securities transferred to such Person as Investor Registrable
Securities hereunder.

Section 10    General Provisions.
(a)    Amendments and Waivers. Except as otherwise provided herein, the
provisions of this Agreement may be amended, modified or waived only with the
prior written consent of the Company and the Majority Holders; provided that no
such amendment, modification or waiver that would treat a specific Investor in a
manner materially and adversely different than any other Investors will be
effective against such Investor without the consent of the holders of a majority
of the Registrable Securities that are held by the group of Investors that are
materially and adversely affected thereby; provided further that the foregoing
provision shall not apply to any amendments or modifications otherwise expressly
permitted by this Agreement, including any required to add a party hereto. The
failure or delay of any Person to enforce any of the provisions of this
Agreement will in no way be construed as a waiver of such provisions and will
not affect the right of such Person thereafter to enforce each and every
provision of this Agreement in accordance with its terms. A waiver or consent to
or of any breach or default by any Person in the performance by that Person of
his, her or its obligations under this Agreement will not be deemed to be a
consent or waiver to or of any other breach or default in the performance by
that Person of the same or any other obligations of that Person under this
Agreement.
(b)    Remedies. The parties to this Agreement will be entitled to enforce their
rights under this Agreement specifically (without posting a bond or other
security), to recover damages caused by reason of any breach of any provision of
this Agreement and to exercise all other rights existing in their favor. The
parties hereto agree and acknowledge that a breach of this Agreement would cause
irreparable harm and money damages would not be an adequate remedy for any such
breach and that, in addition to any other rights and remedies existing
hereunder, any party will be entitled to specific performance and/or other
injunctive relief from any court of law or equity of competent jurisdiction
(without posting any bond or other security) in order to enforce or prevent
violation of the provisions of this Agreement.
(c)    Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited, invalid,
illegal or unenforceable in any respect under any applicable law or regulation
in any jurisdiction, such prohibition, invalidity, illegality or


17

--------------------------------------------------------------------------------




unenforceability will not affect the validity, legality or enforceability of any
other provision of this Agreement in such jurisdiction or in any other
jurisdiction, but this Agreement will be reformed, construed and enforced in
such jurisdiction as if such prohibited, invalid, illegal or unenforceable
provision had never been contained herein.
(d)    Entire Agreement. Except as otherwise provided herein, this Agreement
contains the complete agreement and understanding among the parties hereto with
respect to the subject matter hereof and supersedes and preempts any prior
understandings, agreements or representations by or among the parties hereto,
written or oral, which may have related to the subject matter hereof in any way
(including, without limitation, the Letter Agreement).
(e)    Successors and Assigns. Except as otherwise provided herein, this
Agreement will bind and inure to the benefit and be enforceable by the Company
and its successors and permitted assigns and the Holders and their respective
successors and permitted assigns (whether so expressed or not), provided that no
Holder shall be permitted to assign its rights under this Agreement except as
provided for in Section 9.
(f)    Notices. Any notice, demand or other communication to be given under or
by reason of the provisions of this Agreement will be in writing and will be
deemed to have been given (i) when delivered personally to the recipient,
(ii) when sent by confirmed electronic mail or facsimile if sent during normal
business hours of the recipient; but if not, then on the next Business Day,
(iii) one Business Day after it is sent to the recipient by reputable overnight
courier service (charges prepaid) or (iv) three Business Days after it is mailed
to the recipient by first class mail, return receipt requested. Such notices,
demands and other communications will be sent to the Company at the address
specified on the signature page hereto or any Joinder and to any holder, or at
such address or to the attention of such other Person as the recipient party has
specified by prior written notice to the sending party. Any party may change
such party’s address for receipt of notice by giving prior written notice of the
change to the sending party as provided herein. The Company’s address is:
Babcock&Wilcox Enterprises, Inc.
20South Van Buren Avenue
Barberton, Ohio 44203
Attn: J. André Hall
Email: jahall2@babcock.com
(g)    Business Days. If any time period for giving notice or taking action
hereunder expires on a day that is not a Business Day, the time period will
automatically be extended to the Business Day immediately following such
Saturday, Sunday or legal holiday.
(h)    Governing Law. All issues and questions concerning the construction,
validity, interpretation and enforcement of this Agreement and the exhibits and
schedules hereto will be governed by, and construed in accordance with, the laws
of the State of Delaware, without giving effect to any choice of law or conflict
of law rules or provisions (whether of the State of Ohio or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of Delaware.


18

--------------------------------------------------------------------------------




(i)    MUTUAL WAIVER OF JURY TRIAL. AS A SPECIFICALLY BARGAINED FOR INDUCEMENT
FOR EACH OF THE PARTIES HERETO TO ENTER INTO THIS AGREEMENT (AFTER HAVING THE
OPPORTUNITY TO CONSULT WITH COUNSEL), EACH PARTY HERETO EXPRESSLY WAIVES THE
RIGHT TO TRIAL BY JURY IN ANY LAWSUIT OR PROCEEDING RELATING TO OR ARISING IN
ANY WAY FROM THIS AGREEMENT OR THE MATTERS CONTEMPLATED HEREBY.
(j)    CONSENT TO JURISDICTION AND SERVICE OF PROCESS. EACH OF THE PARTIES
IRREVOCABLY SUBMITS TO THE NON‑EXCLUSIVE JURISDICTION OF THE UNITED STATES
DISTRICT COURT FOR THE DISTRICT OF DELAWARE, FOR THE PURPOSES OF ANY SUIT,
ACTION OR OTHER PROCEEDING ARISING OUT OF THIS AGREEMENT, ANY RELATED AGREEMENT
OR ANY TRANSACTION CONTEMPLATED HEREBY OR THEREBY. EACH OF THE PARTIES HERETO
FURTHER AGREES THAT SERVICE OF ANY PROCESS, SUMMONS, NOTICE OR DOCUMENT BY U.S.
REGISTERED MAIL TO SUCH PARTY’S RESPECTIVE ADDRESS SET FORTH ABOVE WILL BE
EFFECTIVE SERVICE OF PROCESS FOR ANY ACTION, SUIT OR PROCEEDING WITH RESPECT TO
ANY MATTERS TO WHICH IT HAS SUBMITTED TO JURISDICTION IN THIS PARAGRAPH. EACH OF
THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY OBJECTION TO THE
LAYING OF VENUE OF ANY ACTION, SUIT OR PROCEEDING ARISING OUT OF THIS AGREEMENT,
ANY RELATED DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY IN THE
UNITED STATES DISTRICT COURT FOR THE DISTRICT OF DELAWARE, AND HEREBY AND
THEREBY FURTHER IRREVOCABLY AND UNCONDITIONALLY WAIVES AND AGREES NOT TO PLEAD
OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION, SUIT OR PROCEEDING BROUGHT IN
ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
(k)    No Recourse. Notwithstanding anything to the contrary in this Agreement,
the Company and each Holder agrees and acknowledges that no recourse under this
Agreement or any documents or instruments delivered in connection with this
Agreement, will be had against any current or future director, officer,
employee, general or limited partner or member of any Holder or any Affiliate or
assignee thereof, whether by the enforcement of any assessment or by any legal
or equitable proceeding, or by virtue of any statute, regulation or other
applicable law, it being expressly agreed and acknowledged that no personal
liability whatsoever will attach to, be imposed on or otherwise be incurred by
any current or future officer, agent or employee of any Holder or any current or
future member of any Holder or any current or future director, officer,
employee, partner or member of any Holder or of any Affiliate or assignee
thereof, as such for any obligation of any Holder under this Agreement or any
documents or instruments delivered in connection with this Agreement for any
claim based on, in respect of or by reason of such obligations or their
creation.
(l)    Descriptive Headings; Interpretation. The descriptive headings of this
Agreement are inserted for convenience only and do not constitute a part of this
Agreement. The use of the word “including” in this Agreement will be by way of
example rather than by limitation.


19

--------------------------------------------------------------------------------




(m)    No Strict Construction. The language used in this Agreement will be
deemed to be the language chosen by the parties hereto to express their mutual
intent, and no rule of strict construction will be applied against any party.
(n)    Counterparts. This Agreement may be executed in multiple counterparts,
any one of which need not contain the signature of more than one party, but all
such counterparts taken together will constitute one and the same agreement.
(o)    Electronic Delivery. This Agreement, the agreements referred to herein,
and each other agreement or instrument entered into in connection herewith or
therewith or contemplated hereby or thereby, and any amendments hereto or
thereto, to the extent executed and delivered by means of a photographic,
photostatic, facsimile or similar reproduction of such signed writing using a
facsimile machine or electronic mail will be treated in all manner and respects
as an original agreement or instrument and will be considered to have the same
binding legal effect as if it were the original signed version thereof delivered
in person. At the request of any party hereto or to any such agreement or
instrument, each other party hereto or thereto will re‑execute original forms
thereof and deliver them to all other parties. No party hereto or to any such
agreement or instrument will raise the use of a facsimile machine or electronic
mail to deliver a signature or the fact that any signature or agreement or
instrument was transmitted or communicated through the use of a facsimile
machine or electronic mail as a defense to the formation or enforceability of a
contract and each such party forever waives any such defense.
(p)    Further Assurances. In connection with this Agreement and the
transactions contemplated hereby, each Holder agrees to execute and deliver any
additional documents and instruments and perform any additional acts that may be
necessary or appropriate to effectuate and perform the provisions of this
Agreement and the transactions contemplated hereby.
(q)    Dividends, Recapitalizations, Etc.. If at any time or from time to time
there is any change in the capital structure of the Company by way of a stock
split, stock dividend, combination or reclassification, or through a merger,
consolidation, reorganization or recapitalization, or by any other means,
appropriate adjustment will be made in the provisions hereof so that the rights
and privileges granted hereby will continue.
(r)    No Third-Party Beneficiaries. No term or provision of this Agreement is
intended to be, or shall be, for the benefit of any Person not a party hereto,
and no such other Person shall have any right or cause of action hereunder,
except as otherwise expressly provided herein.
(s)    Current Public Information. At all times after the Company has filed a
registration statement with the SEC pursuant to the requirements of either the
Securities Act or the Exchange Act, the Company will file all reports required
to be filed by it under the Securities Act and the Exchange Act and will use
commercially reasonable efforts to take such further action as the Majority
Holders may reasonably request, all to the extent required to enable such
Holders to sell Registrable Securities (or securities that would be Registrable
Securities but for the final sentence of the definition of Registrable
Securities) pursuant to Rule 144.
* * * * *


20

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.
 
BABCOCK & WILCOX
ENTERPRISES, INC.
 
 
 
 
By:
/s/ Kenneth M. Young
 
Its:
Chief Executive Officer
 
 
 
 
INVESTORS:
 
B. RILEY FBR, INC.
 
 
 
 
By:
/s/ Perry Mandarino
 
Its:
Senior Managing Director
 
Address:
299 Park Avenue, 21st Floor
 
New York, NY 10172
 
 
 
 
 
 
VINTAGE CAPITAL MANAGEMENT
LLC
 
 
 
 
By:
/s/ Brian Kahn
 
Its:
Manager
 
Address:
4705 S Apopka Vineland Rd 206
 
Orlando, FL 32819
 
 





--------------------------------------------------------------------------------





EXHIBIT A
DEFINITIONS
Capitalized terms used in this Agreement have the meanings set forth below.
“Affiliate” of any Person means any other Person controlled by, controlling or
under common control with such Person and, in the case of an individual, also
includes any member of such individual’s Family Group; provided that the Company
and its Subsidiaries will not be deemed to be Affiliates of any holder of
Registrable Securities. As used in this definition, “control” (including, with
its correlative meanings, “controlling,” “controlled by” and “under common
control with”) will mean possession, directly or indirectly, of power to direct
or cause the direction of management or policies (whether through ownership of
securities, by contract or otherwise).
“Agreement” has the meaning set forth in the recitals.
“Automatic Shelf Registration Statement” has the meaning set forth in Section
1(a).
“Common Stock” means the Company’s common stock, par value $0.01 per share.
“Common Stock Equivalents” means, without duplication, Common Stock and any
rights, warrants, options, convertible securities or Indebtedness, exchangeable
securities or indebtedness, or other rights exercisable for or convertible or
exchangeable into, directly or indirectly, Common Stock and securities
convertible or exchangeable into Common Stock, whether at the time of issuance
or upon the passage of time or the occurrence of some future event.
“Company” has the meaning set forth in the preamble and shall include its
successor(s).
“Demand Registrations” has the meaning set forth in Section 1(a).
“End of Suspension Notice” has the meaning set forth in Section 1(f)(iii).
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, or any successor federal law then in force, together with all rules and
regulations promulgated thereunder.
“Excluded Registration” means any registration (i) pursuant to a Demand
Registration (which is addressed in Section 1(a)), (ii) a Shelf Registration
(which is addressed in Section 1(d)), (iii) in connection with registrations on
Form S‑4 or S‑8 promulgated by the SEC or any successor or similar forms) or
(iii) on any form that does not permit the registration of Registrable
Securities.
“FINRA” means the Financial Industry Regulatory Authority.
“Free Writing Prospectus” means a free-writing prospectus, as defined in Rule
405.
“Holdback Period” has the meaning set forth in Section 3.




--------------------------------------------------------------------------------




“Holder” means a holder of Registrable Securities who is a party to this
Agreement (including by way of Joinder).
“Indemnified Parties” has the meaning set forth in Section 6(a).
“Investors” has the meaning set forth in the recitals.
“Investor Registrable Securities” means (i) any Common Stock (including any
issuable or issued upon exercise, exchange or conversion of any Common Stock
Equivalents) held (directly or indirectly) or acquired by an Investor or any of
its Affiliates, and (ii) any equity securities of the Company or any Subsidiary
issued or issuable with respect to the securities referred to in clause (i)
above by way of dividend, distribution, split or combination of securities, or
any recapitalization, merger, consolidation or other reorganization.
“Joinder” has the meaning set forth in Section 9(a).
“Letter Agreement” means that Letter Agreement, dated April 5, 2019, among
Babcock & Wilcox Enterprises, Inc., B. Riley FBR, Inc. and Vintage Capital
Management, LLC.
“Long-Form Registrations” has the meaning set forth in Section 1(a).
“Losses” has the meaning set forth in Section 6(c).
“Majority Holders” means the holders of a majority of the aggregate Investor
Registrable Securities.
“Majority Participating Holders” means the holders of a majority of the
aggregate Investor Registrable Securities to be included in a Public Offering.
“Other Holders” has the meaning set forth in the recitals.
“Other Registrable Securities” means (i) any Common Stock (including any
issuable or issued upon exercise, exchange or conversion of any Common Stock
Equivalents) held (directly or indirectly) by any Other Holders or any of their
Affiliates, and (ii) any equity securities of the Company or any Subsidiary
issued or issuable with respect to the securities referred to in clause (i)
above by way of dividend, distribution, split or combination of securities, or
any recapitalization, merger, consolidation or other reorganization.
“Piggyback Registrations” has the meaning set forth in Section 2(a).
“Public Offering” means any sale or distribution by the Company, one of its
Subsidiaries and/or Holders to the public of Common Stock or other securities
convertible into or exchangeable for Common Stock pursuant to an offering
registered under the Securities Act.
“Registrable Securities” means Investor Registrable Securities and Other
Registrable Securities. As to any particular Registrable Securities, such
securities will cease to be Registrable Securities (and Investor Registrable
Securities or Other Registrable Securities, as applicable) when




--------------------------------------------------------------------------------




they (a) have been sold or distributed pursuant to a Public Offering, (b) sold
in compliance with Rule 144, or (c) have been repurchased by the Company or a
Subsidiary of the Company. For purposes of this Agreement, a Person will be
deemed to be a holder of Registrable Securities, and the Registrable Securities
will be deemed to be in existence, whenever such Person has the right to
acquire, directly or indirectly, such Registrable Securities (upon conversion or
exercise in connection with a transfer of securities or otherwise, but
disregarding any restrictions or limitations upon the exercise of such right),
whether or not such acquisition has actually been effected, and such Person will
be entitled to exercise the rights of a holder of Registrable Securities
hereunder (it being understood that a holder of Registrable Securities may only
request that Registrable Securities in the form of Common Stock be registered
pursuant to this Agreement). Notwithstanding the foregoing, any Registrable
Securities held by any Person that may be sold under Rule 144(b)(1)(i) without
limitation under any of the other requirements of Rule 144 will not be deemed to
be Registrable Securities.
“Rights Offering” means the Company's offering of subscription rights allowing
the Company's shareholders to subscribe for Common Shares, as contemplated by
the Letter Agreement.
“Registration Expenses” has the meaning set forth in Section 5.
“Rule 144”, “Rule 158”, “Rule 405”, “Rule 415”, “Rule 430B” and “Rule 462” mean,
in each case, such rule promulgated under the Securities Act (or any successor
provision) by the SEC, as the same will be amended from time to time, or any
successor rule then in force.
“Sale Transaction” has the meaning set forth in Section 3.
“SEC” means the United States Securities and Exchange Commission.
“Securities” has the meaning set forth in Section 3.
“Securities Act” means the Securities Act of 1933, as amended from time to time,
or any successor federal law then in force, together with all rules and
regulations promulgated thereunder.
“Shelf Offering” has the meaning set forth in Section 1(d)(i).
“Shelf Offering Notice” has the meaning set forth in Section 1(d)(i).
“Shelf Registration” has the meaning set forth in Section 1(a).
“Shelf Registrable Securities” has the meaning set forth in Section 1(d)(i).
“Shelf Registration Statement” has the meaning set forth in Section 1(d).
“Short-Form Registrations” has the meaning set forth in Section 1(a).
“Subsidiary” means, with respect to the Company, any corporation, limited
liability company, partnership, association or other business entity of which
(i) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any




--------------------------------------------------------------------------------




contingency) to vote in the election of directors, managers or trustees thereof
is at the time owned or controlled, directly or indirectly, by the Company or
one or more of the other Subsidiaries of the Company or a combination thereof,
or (ii) if a limited liability company, partnership, association or other
business entity, a majority of the limited liability company, partnership or
other similar ownership interest thereof is at the time owned or controlled,
directly or indirectly, by the Company or one or more Subsidiaries of the
Company or a combination thereof. For purposes hereof, a Person or Persons will
be deemed to have a majority ownership interest in a limited liability company,
partnership, association or other business entity if such Person or Persons will
be allocated a majority of limited liability company, partnership, association
or other business entity gains or losses or will be or control the managing
director or general partner of such limited liability company, partnership,
association or other business entity.
“Suspension Event” has the meaning set forth in Section 1(f)(iii).
“Suspension Notice” has the meaning set forth in Section 1(f)(iii).
“Suspension Period” has the meaning set forth in Section 1(f)(i).
“Underwritten Public Offering” means a registered offering by a selling Holder
of Registrable Securities in which such Registrable Securities are sold to one
or more underwriters on a firm-commitment basis for reoffering to the public
(including as part of any Underwritten Block Trade). In addition, any Shelf
Offering in connection with which the Company is required to sign an
underwriting agreement, the Company’s outside counsel are requested to provide a
legal opinion (other than a legal opinion to the Company’s transfer agent), the
Company’s independent public accountants are requested to provide a comfort
letter or the Company’s executive officers are requested to participate in a
“road show” or other material selling efforts shall constitute an Underwritten
Public Offering whether or not an underwriter is involved.
“Violation” has the meaning set forth in Section 6(a).
“WKSI” means a “well-known seasoned issuer” as defined under Rule 405.




--------------------------------------------------------------------------------





EXHIBIT B
The undersigned is executing and delivering this Joinder pursuant to the
Registration Rights Agreement dated as of __________________, 2019 (as amended,
modified and waived from time to time, the “Registration Agreement”), among
Babcock & Wilcox Enterprises, Inc., a Delaware corporation (the “Company”), and
the other persons named as parties therein (including pursuant to other
Joinders). Capitalized terms used herein have the meaning set forth in the
Registration Agreement.
By executing and delivering this Joinder to the Company, the undersigned hereby
agrees to become a party to, to be bound by, and to comply with the provisions
of, the Registration Agreement as a Holder in the same manner as if the
undersigned were an original signatory to the Registration Agreement, and the
undersigned will be deemed for all purposes to be a Holder, an [Investor// Other
Holder thereunder] and the undersigned’s ____ shares of Common Stock will be
deemed for all purposes to be [Investor // Other] Registrable Securities under
the Registration Agreement.
Accordingly, the undersigned has executed and delivered this Joinder as of the
___ day of ____________, 20___.
 
Signature
 
 
 
 
 
 
 
Print Name
 
 
 
 
 
Address:
 
 
 
 
 

Agreed and Accepted as of
________________, 20___:
BABCOCK & WILCOX ENTERPRISES, INC.
By: ________________________
Its: ________________________


